UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


LINDA ROWAN,                            
                 Plaintiff-Appellant,
                v.                               No. 02-1523
TRACTOR SUPPLY COMPANY,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Jackson L. Kiser, Senior District Judge.
                          (CA-00-467-7)

                      Argued: January 23, 2003

                     Decided: September 2, 2004

     Before WIDENER and NIEMEYER, Circuit Judges, and
      Morton I. GREENBERG, Senior Circuit Judge of the
      United States Court of Appeals for the Third Circuit,
                     sitting by designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Terry N. Grimes, FRANKLIN COMMONS, Roanoke,
Virginia, for Appellant. James Moss Johnson, Jr., MCGUIRE-
WOODS, L.L.P., Charlottesville, Virginia, for Appellee. ON BRIEF:
R. Craig Wood, MCGUIREWOODS, L.L.P., Charlottesville, Vir-
ginia, for Appellee.
2                ROWAN v. TRACTOR SUPPLY COMPANY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Linda Rowan, an at-will employee of Tractor Supply Company,
commenced this action for wrongful discharge against Tractor Sup-
ply, which terminated her for pursuing criminal assault charges
against a fellow employee. The district court dismissed her complaint,
concluding that the narrow exceptions to Virginia’s at-will employ-
ment doctrine did not apply in this case. We affirm.

   Rowan worked as an office manager and cashier at Tractor Sup-
ply’s Christianburg, Virginia store. During her employment, Rowan
discovered information that led her to believe that her manager, Jerry
Snider, was embezzling money from the store. She also observed
Snider displaying inappropriate intimacy with a subordinate at the
store. When Rowan expressed her concerns about these matters to
Snider, he reacted violently, pinning Rowan back against her desk and
twisting her left arm. He then told Rowan that she would "be sorry"
if she went against him. The attack left Rowan with swelling and
bruises that required medical treatment.

  The day after the attack, September 8, 1999, Rowan met with Rod-
ney Carter, Snider’s boss. Rowan alleges that Carter "expressed no
concern for [her] or the fact that she had been attacked . . . in the
workplace" and instead asked her whether she had told anyone else
about the attack. Several days later, according to Rowan, another
employee of Tractor Supply contacted her to tell her to "keep her
mouth shut" or she would "suffer the consequences."

   Rowan reported the attack to the police on September 11, and the
Commonwealth of Virginia filed charges against Snider. At the sug-
gestion of the police officer, Rowan filed a civil action against Snider.
The civil claim came to trial in the General District Court of Mont-
gomery County, and Rowan was awarded damages of $1500 plus
interest and costs.
                  ROWAN v. TRACTOR SUPPLY COMPANY                          3
   While the criminal charges were still pending, Snider was trans-
ferred to another Tractor Supply store, and Mike Jones took Snider’s
place as manager of the Christianburg store. According to Rowan,
Jones told her that Tractor Supply wanted her to "drop" the criminal
charges against Snider, and that if she complied, she would not be
"black-balled" by the company anymore.1 Rowan told Jones that she
could not, and in any event would not, drop the criminal charges.
Jones told her that she "should not play around with Rodney Carter
because he was a dangerous and powerful person and could hurt
[her]." After this conversation, Rowan states that she experienced a
number of mysterious and threatening events: the air was let out of
her tires several times, prowlers crept around her porch at night, and
someone killed her cat. Also, on February 16, 2000, a few weeks
before the criminal trial against Snider, Tractor Supply terminated
Rowan’s employment. In Rowan’s opinion, she was terminated
because she refused to ask the Commonwealth’s Attorney to drop the
criminal charges against Snider.

   Not to be intimidated, however, Rowan persisted in her course of
action. On March 7, 2000, she testified in the criminal case against
Snider, and he was convicted of criminal assault and battery by the
General District Court of Montgomery County.

  On May 12, 2000, she also filed a two-count civil complaint
against Tractor Supply in the Circuit Court for the City of Roanoke
— one count for wrongful termination in violation of Virginia public
policy, and one for retaliatory firing. Tractor Supply removed the case
  1
    Jones appears to have believed that the victim of a crime brings
charges against a defendant and can "drop" them at any time. In reality,
of course, even a personal crime like assault is an offense against the
Commonwealth, and criminal charges may be dropped only upon motion
of the Commonwealth and at the discretion of the court. See Va. Code
Ann. § 19.2-265.3. In practical terms, however, this misperception has
some truth in the sense that a victim is usually the star witness in a crimi-
nal case, and without that witness’ cooperation, the Commonwealth will
sometimes decline to prosecute the case. As the district court noted,
therefore, Jones’s request that Rowan "drop" the criminal charges must
be taken as a request that she ask the Commonwealth’s Attorney to do
so.
4                ROWAN v. TRACTOR SUPPLY COMPANY
to federal court, based on diversity jurisdiction, and the parties later
agreed to a dismissal of the retaliatory-firing count.

   On Tractor Supply’s motion for judgment on the pleadings and
Rowan’s motion to certify a question to the Virginia Supreme Court,
the district court issued a Memorandum Opinion dated June 6, 2001.
The court noted that "[i]n general, Virginia adheres to the ‘employ-
ment at will doctrine,’" wherein either party to an open-ended con-
tract for services is at liberty to terminate the contract at will.
However, in a line of cases beginning with Bowman v. State Bank of
Keysville, 331 S.E.2d 797, 801 (Va. 1985), the Virginia Supreme
Court carved out a "narrow exception" to this rule for cases where an
employer violates an "established public policy" in discharging an
employee. The district court then considered the five Virginia statutes
whose public policy Rowan contended Tractor Supply violated in ter-
minating her:

    1. Va. Code § 18.2-460 (obstruction of justice), which pro-
       hibits using "threats or force . . . to intimidate . . . [a]
       witness . . . or to obstruct or impede the administration
       of justice in any court."

    2. Va. Code § 18.2-465.1, which prohibits employers from
       taking "any adverse personnel action" against an
       employee "as a result of [the employee’s] absence from
       employment due to . . . [a] court appearance. . . ."

    3. Va. Code § 19.2-11.01(A), which requires the "crime
       victim and witness assistance program" to advise wit-
       nesses about their rights, including those contained in
       § 18.2-465.1.

    4. Va. Code § 19.2-267, which makes disobeying a wit-
       ness summons in a criminal case a punishable offense.

    5. Va. Code § 18.2-456, which enables courts to punish
       summarily, as contempt of court, disobedience to a
       court order.
                 ROWAN v. TRACTOR SUPPLY COMPANY                       5
   Setting aside the obstruction-of-justice statute, the district court
first addressed the other four. The court found that § 18.2-465.1 and
the related § 19.2-11.01(A) were inapplicable, because they were
explicitly limited to terminations "as a result of" an absence from
work. The court noted that Rowan did not allege that she was termi-
nated because she was planning to be absent from work, but rather
because her employer (justifiably or not) did not like the fact that she
was testifying against another of its employees. The court found that
the statute’s purpose was to protect witnesses from adverse employ-
ment action based on the fact of their having missed work to appear
in court, not on the content of their testimony.

   The court then considered the final two statutes, § 19.2-267 and
§ 18.2-456 (making the disobedience of a subpoena an offense and
enabling courts to punish such offenses summarily), and found that
these statutes were similarly irrelevant. Although Rowan had been
issued a subpoena to testify at Snider’s trial and it would have been
a punishable offense had she simply failed to show up on the
appointed day, Rowan did not allege that her employer asked her to
disobey the subpoena. Rather, her supervisor asked her to "drop" the
charges — or in more precise terms, to ask the Commonwealth’s
Attorney to drop the charges. This proposed course of action is quite
distinct from disobeying the subpoena by failing to attend court, if the
charges were still pending. Therefore, the district court found that
these statutes could not ground Rowan’s Bowman claim.

   The district court then turned to Rowan’s claim that by terminating
her, Tractor Supply violated the public policy behind the obstruction-
of-justice statute. The district court concluded that the precedent on
this question was inscrutable, and therefore it granted Rowan’s
motion to certify to the Virginia Supreme Court the following ques-
tion: "Does a complaint state a Bowman claim under § 18.2-460
[obstruction of justice] when the plaintiff, an at-will employee,
alleges that her employer terminated her employment because she
refused to yield to employer’s demand that she discontinue pursuing
criminal charges of assault and battery against a fellow employee?"
The Virginia Supreme Court answered this question in the negative,
concluding in Rowan v. Tractor Supply Co., 559 S.E.2d 709 (Va.
2002), that the public policy behind the obstruction-of-justice statute
is "not to protect individuals from intimidation, but to protect the pub-
6                 ROWAN v. TRACTOR SUPPLY COMPANY
lic from a flawed legal system due to impaired prosecution of crimi-
nals." Id. at 712 (emphasis in original).

   In light of the Virginia Supreme Court’s answer to the certified
question, as well as the conclusions that the district court had reached
in its Memorandum Opinion of June 6, 2001, the district court granted
Tractor Supply’s motion for judgment on the pleadings in a Final
Order dated April 19, 2002.

   On appeal, we have reviewed the record carefully and considered
the arguments of counsel made in their briefs and at oral argument.
For the reasons fully set forth by the district court in Rowan v. Tractor
Supply Co., Civil Action No. 7:00CV00467 (W.D. Va. June 6, 2001),
and in Rowan v. Tractor Supply Co., Civil Action No. 7:00CV00467
(W.D. Va. Apr. 19, 2002), we affirm the judgment of the district court.2

                                                              AFFIRMED
    2
   We also decline Rowan’s invitation to certify to the Virginia Supreme
Court the questions not certified to that court in the earlier certification
order.